Citation Nr: 1022129	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
2000, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the Veteran's heart 
valve disability, post-operative Ross Procedure.  

2.  Entitlement to an evaluation higher than 60 percent for 
heart valve disorder, post-operative Ross procedure, to 
include the issue of whether reduction of the disability 
rating from 100 percent to 60 percent effective November 1, 
2008, was proper.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected (or 
otherwise compensable) disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from May 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, August 2008, and November 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  The appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge by videoconference 
regarding the issues on appeal.  The transcript of the 
hearing is associated with the claims file.  

The issues of entitlement to an evaluation higher than 60 
percent for heart valve disorder, post-operative Ross 
procedure, to include the issue of whether reduction of the 
disability rating from 100 percent to 60 percent effective 
November 1, 2008 was proper, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  Prior to April 26, 2000, the Veteran had sought service 
connection for his heart valve disability solely on the basis 
that it was related to his period of active military service.  
Neither the Veteran nor the record reasonably raised a claim 
of compensation under the provisions of 38 U.S.C.A. § 1151 
for his heart valve disability.  

2.  The Veteran first asserted that his heart valve 
disability was related to a 1995 surgical procedure performed 
by VA at a hearing held before RO adjudication personnel, 
which was held on April 26, 2000.   

3.  By rating action in March 2002, the RO granted 
compensation for the Veteran's heart valve disorder under the 
provisions of 38 U.S.C.A. § 1151 with an evaluation of 100 
percent effective from April 26, 2000, the date of the 
hearing.    

4.  The rating decisions prior to March 2002, which denied 
service connection for a heart valve disability or otherwise 
found that new and material evidence had not been presented 
to reopen the previously disallowed claim, were reasonably 
supported by the evidence then of record.  It is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied and 
the Veteran has failed to allege any kind of error of fact or 
law in any decision which, when called to the attention of 
later reviewers, compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The requirements for an effective date earlier than April 26, 
2000, for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for the Veteran's heart valve disability 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400(i)(1) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case or supplemental 
statement of the case.  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed herein, the Board has identified 
none. 

The Veteran is challenging the effective date assigned 
following the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, effective April 26, 2000, 
in a March 2002 rating decision.  

The Court has held, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Review of the record reveals that adequate VCAA notice for 
the Veteran's effective date claim was not provided in this 
case.  Although he was provided with notice by way of a July 
2003 letter that identified the issue as entitlement to an 
earlier effective date for the service-connected heart 
disability, the RO improperly explained what the evidence 
must show to support a claim for service-connected 
compensation benefits and did not sufficiently address how VA 
determines the degree of disability once service connection 
has already been established.  However, the Veteran has not 
alleged any deficiency of VCAA notice with respect to his 
claim, and no prejudice to the Veteran is shown.  

In regard to the Veteran's allegation of CUE, the Board notes 
that the VCAA and its implementing regulations are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  As noted in Livesay, CUE claims 
are not conventional appeals but instead are requests for 
revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A person alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, at 178-179.  Moreover, 
one alleging CUE has the burden of establishing such error on 
the basis of the evidence of record at the time of the 
challenged decision.  Id.

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been satisfied, to the extent applicable, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.

To fulfill its statutory duty to assist, the Board notes that 
the record includes all relevant evidence and correspondence 
necessary for fair evaluation of the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Veteran seeks an effective date earlier than April 26, 
2000, for the establishment of compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for his heart valve 
disability.  He has specifically asserted that he is entitled 
to an effective date of June/July 1995, the date of his heart 
surgery.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  For disability due to 
hospitalization, the effective date will be the date the 
injury or aggravation was suffered if the claim is received 
within one year after that date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(i)(1).  

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.

In the present case, the evidence establishes the date of 
injury as July 17, 1995.  Indeed, the medical documentation 
included in the record shows that the Veteran underwent a 
Ross procedure on said date at the Seattle VA Medical Center 
(VAMC) and such procedure was later found to be the basis for 
awarding compensation benefits under 38 U.S.C.A. § 1151.  See 
the January 2002 Independent Medical Expert (IME) opinion; 
see also March 2002 rating decision.     

Because the date the injury or aggravation was suffered is 
shown to be July 17, 1995, the Board will next review the 
evidentiary record and consider when, for the purpose of the 
effective date claim, the Veteran filed a claim for 
compensation in accordance with the provisions of 38 U.S.C.A. 
§ 1151. 

In regard to the date of the claim, the Board notes that the 
Veteran through his then representative asserted that he was 
entitled to compensation for his heart valve disability under 
the provisions of 38 U.S.C.A. § 1151 at the RO hearing held 
on April 26, 2000, in connection with his request to reopen 
the previously denied claim of entitlement to service 
connection for a heart condition.  He explained that, 
although the issue had been adjudicated as one for direct 
service connection, he was not claiming he ever had the heart 
condition while in service.  Instead, he believed that it had 
resulted from a heart surgery performed at the Seattle VAMC, 
and sought benefits on such basis.  See April 2000 RO hearing 
transcript, p.1.  

The Board notes that the RO construed the Veteran's assertion 
at the hearing as a new claim.  The RO assigned an effective 
date of April 26, 2000, the date of the claim presented at 
the hearing, when it granted compensation benefits in its 
March 2002 rating decision. 

The Board has reviewed the record and carefully considered 
the Veteran's assertion, at the March 2010 Travel Board 
hearing, that his representative had inappropriately filed 
his earlier claims as a direct service connection claim 
rather than a section 1151 claim related to his 1995 surgery.  
The Veteran indicated that he had always intended to file an 
1151 claim for his heart disability.  However, the evidence 
does not support the Veteran's assertion, as will be 
explained below.  

The Veteran first filed a claim, on the VA Form 21-526, for a 
"severe heart condition" among other claimed disorders in 
August 1996.  However, on said form, the Veteran specifically 
directed VA to review his service treatment records (i.e., 
STRs, formerly referred to as service medical records (SMRs)) 
when he was asked about the nature of claimed his sickness, 
disease, or injury, the treatment dates related thereto, the 
name, number, or location of the hospital or other medical 
facility which had treated him, and the organization/unit to 
which he was attached at the time of the injury or illness.  
Also, when asked to provide information about treatment since 
his military separation, the Veteran indicated that he had 
been treated at the Kootenai Medical Center in Idaho for a 
heart attack which occurred in January 1995, but made no 
mention of the 1995 surgery performed at the Seattle VAMC.  
It is notable that the Veteran's signature is included on the 
claim form.  

The Board also notes that the Veteran underwent a VA general 
medical examination in connection with his claim and, again, 
while his history of heart disease was summarized in the 
examination report, there was no mention of the 1995 surgery 
performed at the Seattle VAMC or any allegation of error or 
fault on the part of VA in performing the surgery.  

Further, while the Veteran made mention of having being 
treated by the VAMC in Spokane and then being sent to the 
Seattle VAMC for "open heart surgery" in an October 1996 
Constituent Service Form forwarded by a United States 
legislator to VA, he specifically discussed having medical 
problems related to a spinal tap performed at VA and did not 
allege that he had any residual medical difficulties 
following any treatment by VA for a heart valve disability.  

The RO denied the claim in a March 1997 rating decision, and 
notified the Veteran of the decision and his appellate 
rights.  The Veteran did not appeal the decision, and 
therefore it is final under the law.  

In September 1997, the Veteran, through his then 
representative, filed a claim for non-service-connected 
disability pension.  Later that month, the Veteran requested 
to reopen his claim of service connection for posttraumatic 
stress disorder (PTSD) and a heart condition, noting that he 
had new and material evidence to support his claim.  He also 
wrote that he wanted to include a claim for a lumbar spinal 
puncture done at the Seattle VAMC, explaining that he had 
suffered additional disability as a result of the spinal tap 
procedure and should be "service-connected" under the 
provisions of 38 U.S.C.A. § 1151.  He did not assert that his 
heart disorder should be considered under these provisions.  

The RO denied the claim in a June 1998 rating decision, and 
notified the Veteran of that decision and his appellate 
rights.  The Veteran perfected an appeal of the decision on 
April 26, 2000, the same date as the RO hearing.  

As noted above, the RO granted the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for his heart valve 
disability in the March 2002 rating decision.  

Notably, the Veteran subsequently withdrew his appeal with 
respect to his claim involving a brain injury due to VA 
treatment, as well as his claims for PTSD and a heart 
disorder related to service.  See letter from the Veteran's 
former representative, Disabled American Veterans (DAV), 
dated August 2, 2002.  

Thus, upon review of the record, the Board finds that the 
first evidence of a claim for compensation under the 
provisions of a 38 U.S.C.A. § 1151 for the Veteran's heart 
valve disability was shown on April 26, 2000, the date of the 
RO hearing.  There is no indication that such a claim, either 
formal or informal, was filed prior to said date.    

Although it is noted that the Veteran spoke to a VA employee 
in August 1997, indicated that he was pursuing a tort claim 
against VA based on injuries he had sustained at the Seattle 
VAMC several months before, and was given questionable advice 
at that time, the Veteran did not identify the claim sought 
and there is no indication that he intended to file a claim 
with VA under the provisions of 38 U.S.C.A. § 1151 for his 
heart valve disability.  See 38 C.F.R. § 3.155.  Furthermore, 
because the Veteran filed such a claim the following month 
for additional disability claimed to have been suffered 
related to a spinal puncture performed at the Seattle VAMC, 
it is reasonable to conclude that the Veteran was referring 
to the spinal disability rather than a heart valve disability 
in his discussion with the VA employee.   

(The Board notes that a veteran may file a claim for monetary 
damages under the Federal Tort Claims Act, 28 U.S.C.A. §§ 
1346 (b), 2671 et. seq., but such a claim is filed with the 
VA General Counsel, not the RO or the Board, and is 
litigated, if at all, in U.S. District Court, not the U.S. 
Court of Appeals for Veterans Claims.)  

Because there is no informal or formal claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for the Veteran's 
heart valve disability filed earlier than April 26, 2000, the 
Board finds that, under the law, the date of the receipt of 
the Veteran's claim is April 26, 2000.  

Moreover, because his claim was not filed within one year of 
the date of the surgery, he is not entitled to an effective 
date of July 17, 1995.  Instead, he is entitled to the 
currently assigned effective date of April 26, 2000, the date 
of the claim.  Thus, a preponderance of the evidence weighs 
against the Veteran's claim, and entitlement to an effective 
date earlier than April 26, 2000 is not warranted.  

Moreover, because no claim for compensation under the 
provisions of  38 U.S.C.A. § 1151 was filed for the Veteran's 
heart valve disability prior to April 26, 2000, the Board 
finds no basis for a finding of CUE in any rating decision 
issued prior to March 2002.  See 38 C.F.R. § 3.105.    

In reaching the above conclusion, the Board notes that, under 
the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 
any reasonable doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
Because the preponderance of the evidence is against the 
Veteran's claim, the reasonable-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an effective date earlier than April 26, 2000, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the Veteran's heart valve disorder, 
post-operative Ross Procedure, is denied.  

REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required before 
proceeding to adjudicate the merits of the Veteran's claims 
involving an increased rating and a TDIU.

The Board notes that the Veteran was last afforded with a 
heart examination to assess the current level of severity of 
his heart valve disability in April 2009, approximately one 
year ago.  At the Board hearing, the Veteran reported that 
his private treating physician had recently informed him that 
his heart valve disability had become "much worse."  See 
the March 2010 Board hearing transcript, p. 23.  Thus, the 
Veteran has asserted that his heart valve disability has 
worsened since the April 2009 VA heart examination.    

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the Court has held that an appeal of an 
existing disability rating based on established entitlement 
to compensation requires consideration of the present level 
of disability and contemplates staged ratings when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a 
remand for a more contemporaneous medical examination to 
assess the current nature and extent of symptomatology 
associated with the Veteran's heart valve disability is 
warranted in this case.  38 U.S.C.A. § 5103A (West 2002); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Because the Veteran's treatment records may also contain 
evidence relevant to the current severity of his heart valve 
disability, VA treatment records from May 2009 to the present 
should also be obtained and associated with the claims 
folder.  Further, the Veteran should be provided with an 
opportunity to submit treatment records from his private 
physician in support of his claim, to include any evidence 
supporting his assertion of worsened disability, or, 
otherwise, to complete a VA Form 21-4142 (Authorization and 
Consent to Release Information to VA) so that VA may obtain 
the private treatment records on the Veteran's behalf.  See 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim). 

Moreover, the Board notes that the Veteran is in receipt of 
compensation for a heart valve disability, rated as 60 
percent disabling, and has service connection for residuals 
of a hemorrhoid disability, rated at 0 percent.  Those are 
his only compensable disabilities.  He currently fails to 
meet the schedular percentage standards of 38 C.F.R. § 
4.16(a) for a TDIU because, although he has one disability 
rated at 40 percent or more, his combined rating is less than 
the requisite 70 percent.  Thus, the TDIU claim is 
inextricably intertwined with the outcome of the increased 
rating claim being remanded for further development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all outstanding VA treatment 
records pertaining to any treatment the 
Veteran received for his heart valve 
disability from May 2009 to the present, and 
associate them with the claims file.  The 
search should include any archived or 
retired records.  If no records are 
available, please make specific note of that 
fact in the claims file and include a 
memorandum of unavailability, which 
documents all efforts at obtaining the 
evidence, in the record.  As outlined in 
38 C.F.R. § 3.159(e), all procedures 
regarding notification of the inability to 
obtain records should be followed, if 
appropriate. 

2.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any private treatment 
he has received for his heart valve 
disability from 2008 to the present.  
After obtaining a completed VA Form 21-
4142, attempt to obtain any pertinent 
medical records.  Any documents 
received by VA should be associated 
with the claims folder.  Any negative 
responses should be properly documented 
in the claims file, to include 
following the procedures outlined in 
38 C.F.R. § 3.159(e), if appropriate. 

3.  After the actions outlined in (1) and 
(2) have been accomplished, to the extent 
possible, schedule the Veteran for an 
appropriate medical examination to determine 
the current level of severity of his heart 
valve disability.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion 
of the report.

a.  Based on review of the claims folder 
and examination of the Veteran, the 
examiner should identify what symptoms 
the Veteran has manifested since 
November 1, 2008, that are attributable 
to his heart valve disability.  All 
signs and symptoms necessary for rating 
the Veteran's heart disability should be 
reported in detail. 

METs testing is required in all cases 
except: (1) when there is a medical 
contraindication; (2) when the left 
ventricular ejection fraction has been 
measured and is 50 percent or less; (3) 
when chronic congestive heart failure is 
present or there has been more than one 
episode of congestive heart failure 
within the past year; or (4) when a 100 
percent evaluation can be assigned on 
another basis.  38 C.F.R. § 4.100.   

b.  The examiner should specifically 
comment on the following: (1) whether 
the Veteran has valvular heart disease 
during active infection with valvular 
heart damage and for three months 
following cessation of therapy for the 
active infection; (2) whether the 
Veteran has congestive heart failure, 
or; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent.   

c.  The examiner should also 
specifically provide an opinion 
regarding the effect that the Veteran's 
heart valve disability has on his 
employability.  

d.  The examiner should distinguish to 
the extent possible between 
symptomatology resulting from the 
Veteran's heart valve disability and any 
other non-service-connected and/or non-
compensable disorders which may be 
found.  If it is medically impossible to 
distinguish among symptomatology 
resulting from the disorders, the 
examiner should so state in the 
examination report.

4.  After the actions outlined in (1) 
through (3) have been accomplished, to the 
extent possible, arrange for a supplemental 
medical opinion from the April 2009 VA heart 
examiner (or another appropriate examiner if 
that examiner is not available) to address 
whether the Veteran's heart disability and 
his hemorrhoid disability, singly or 
collectively, prevent him from securing or 
following gainful employment.  The examiner 
should confirm review of the claims folder, 
to include any evidence associated with the 
claims folder since the April 2009 heart 
examination, and provide a thorough 
rationale in support of his or her 
conclusion.  

5.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


